INGRAM, Presiding Judge.
Following an ore tenus proceeding, the trial court in October 1988 entered a final divorce decree wherein it awarded permanent custody of the parties’ two-year-old son to the father. The mother appeals.
*1345Our scope of review in child custody cases is limited. When evidence in a custody matter is presented ore tenus, the finding of the trial court is presumed correct and will not be set aside on appeal absent a palpable showing of abuse. Dockins v. Dockins, 475 So.2d 571 (Ala.Civ. App.1985). The determinative factor in awarding custody is the best interest and welfare of the child. Grant v. Grant, 510 So.2d 271 (Ala.Civ.App.1987).
In view of the vast number of cases dealing with child custody awards, this court pretermits a detailed summation of the facts. We note that the testimony conflicted in many areas. We are, however, prohibited from substituting our judgment for that of the trial court since the trial court is especially suited to resolve conflicts of this nature. Young v. Young, 515 So.2d 32 (Ala.Civ.App.1987).
In light of our limited standard of review, we cannot say the trial court erred in awarding custody of the child to the father. There was evidence that the father actively sought custody of the.child. There was also evidence that the mother neglected and abused the child. The trial court made reference to this abuse in its order denying the mother’s motion for new trial.
In view of the foregoing, this case is due to be affirmed.
AFFIRMED.
ROBERTSON and RUSSELL, JJ„ concur.